     Case 2:19-cv-01203-JAM-AC Document 57 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STANLEY GLEASON,                                  No. 2:19-cv-1203 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    T. LINDQUIST, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. This case is before the court on plaintiff’s motion to compel a response to the

19   second amended complaint. ECF No. 50.

20          The undersigned screened the second amended complaint on April 14, 2020, and ordered

21   service on defendant Bobbala only. ECF No. 37 at 6. The court did not order to defendant

22   answer the complaint within sixty days, as plaintiff assert. Rather, the order provided that service

23   would take place under the Court’s E-Service pilot program, which required the California

24   Department of Corrections and Rehabilitation (CDCR) to notify the court within forty days

25   whether Bobbala would waive service. Id. at 7. If service was to be waived, the California

26   Attorney General’s Office then had thirty days to file the waiver of service on defendant’s behalf.

27   Id. Any response to the complaint was then due sixty days after the CDCR filed its notice, not

28   sixty days after the court issued its order. Id. The CDCR filed its notice on May 20, 2020 (ECF
                                                        1
     Case 2:19-cv-01203-JAM-AC Document 57 Filed 06/29/20 Page 2 of 2

 1   No. 45), and defendant, proceeding through counsel, has now timely waived service (ECF No.
 2   53).
 3          Because plaintiff is a pro se state inmate, the undersigned has referred this action to the
 4   Post-Screening ADR (Alternative Dispute Resolution) Project and stayed this action for a period
 5   of 120 days to allow parties the opportunity to settle their dispute before the discovery process
 6   begins. ECF No. 55. This means that defendant’s obligation to file a response to the second
 7   amended complaint is currently suspended. Indeed, no pleadings or other documents may be
 8   filed in this case during the stay of this action, except as provided in the Order Referring Case to
 9   Post-Screening ADR Project and any subsequent court order. Accordingly, an answer will only
10   become due if the case is not resolved through the ADR process and the stay is lifted.
11          In accordance with the findings above, IT IS HEREBY ORDERED that plaintiff’s motion
12   for an order directing defendant to respond to the second amended complaint (ECF No. 50) is
13   DENIED.
14   DATED: June 29, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
